DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 rejection of claims 1-20 are applied in light of Applicant's amendments.  
The Applicant argues that “Vaughan, now cited by Examiner, similarly does not disclose, teach, or fairly suggest the use of a serial arrangement of charging dispensers in which instructions are provided to certain charging dispensers to simply pass through power from a common power cabinet to an identified later charging dispenser in the series” (Remarks 06/07/2022)
In response, the Examiner respectfully disagrees. The Applicant is arguing a point that is not claimed in the claim limitations. The Applicant is arguing that Vaughn goes not teach charging dispensers in a series. However, the Applicant fails to specify/limit the claimed charging dispensers arrangement (in series or parallel). Thus, the Examiner does not find the Applicant’s arguments persuasive. If the Applicant/invention is intending to arrange such dispensers in a series, the Examiner suggests to include such language in the claims. Additionally, Vaughn is not limited to a series or parallel arrangement. Nowhere in Vaughn does the application specify that the system only works in series or parallel. Thus, given the broadest reasonable interpretation (BRI), one of ordinary skill in the art can agree that Vaughn teaches a control program that allows the adjustment of power that passes through to a plurality of charging dispensers (see figures below and complete rejection).  
    PNG
    media_image1.png
    642
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    616
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150367740 (hereinafter “McGrath”) et al., in view of U.S. PGPub 20170274792 (hereinafter “Vaughan”) et al.
As per claim 1, McGrath teaches a system comprising: 
a computer processor configured to receive a vehicle identifier and a charging power dispenser identifier from a vehicle coupled to a specific charging power dispenser of a charging power dispenser chain…; and a control program being configured to run on the computer processor, the control program being configured to determine a time to deliver power to the vehicle and an amount of power to deliver to the vehicle, the control program being further configured to send to a communication hub of the power cabinet electrically coupled to the charging power dispenser chain the time to deliver power to the vehicle, the amount of power to deliver to the vehicle, the vehicle identifier, and the charging power dispenser identifier; McGrath 0023-0027: “The control system 60 may receive data from and send instructions to the buses 10 and/or the charging stations 30 in geographic area 100. FIG. 2B illustrates the data received by and the instructions send by control system 60. Each electric bus 10 operating in the geographic area 100 may transmit data 12 to the control system 60. And, each charging station 30 in the geographic area 100 may transmit data 32 to the control system 60… The data 12 transmitted by a bus 10 may include, among others, identifying information of the bus 10 and driver, current state of charge (SOC) of the bus 10, the route 20 of the bus 10, the state of auxiliary charging unit (if any) on the bus 10, and the current location of the bus 10. The SOC of the bus 10 may indicate the available charge (50% of full charge, etc.) on the bus 10 at any particular time. Based on this data 12 and stored data 62, the control system 60 may estimate the SOC of the bus 10 when it reaches the next charging station 30 along its route …Control system 60 may also transmit instructions 14 to the bus 10. These instructions 14 may include, for example, the amount of time to charge at a charging station 30, the amount of energy to recharge, the charging station 30 to charge at, etc. In some embodiments, instructions 14 may also include instructions to skip a charging event, delay charging until after a certain time, or to proceed to a different charging station 30 in the same or a different route 20…the time of charging, amount of power transferred to the bus 10, amount of time it took to transfer the power, rate of charging, etc. Data 32 from charging stations 30 may also include information concerning the energy storage device 35, such as, the state of charge of the energy storage device 35.”{The art teaches a system in which a plurality of EV’s and a charging control system/dispenser are in communication, and real time data is utilized. Through this data/communication the control system is able to schedule and facilitate charging according to the needs of the EV’s and/or charging station(s).}  
McGrath does not explicitly teach the following. Zhowever Vaughan teaches:
comprising a plurality of charging power dispensers electrically coupled to a power cabinet and one another in series…;Vaughan, Abstract: “Dynamic allocation of power modules for charging electric vehicles is described herein. A power cabinet includes multiple power modules that each are capable of supplying an amount of power to a dispenser. Multiple dispensers are coupled with the same power cabinet. A first power bus couples a first dispenser and switchably connects the power modules to the first dispenser; and a second power bus couples a second dispenser and switchably connects the power modules to the second dispenser….0012-0016, FIG.7: The charging system includes multiple electric vehicle charging stations (herein referred to as a dispenser) connected to a power cabinet. The power cabinet includes multiple power modules that can each supply power to any one of the dispensers. The allocation of the power modules may be performed dynamically. The power cabinet includes a control unit that is configured to cause the power modules to switchably connect and disconnect from the first power bus and the second power bus to dynamically allocate the power modules between the first dispenser and the second dispenser.
    PNG
    media_image3.png
    317
    450
    media_image3.png
    Greyscale

the control program being further configured to send to the communication hub of the power cabinet electrically coupled to the power dispenser chain instructions to another charging power dispenser in the power dispenser chain to pass through the amount of power from the power cabinet to the specific charging power dispenser in the power dispenser chain; Vaughan 0035-0040, Figs. 1-3: “ the allocation of the power modules 115A-L to the dispensers 150A-B is dynamic. For instance, FIG. 3 illustrates an example of allocating power modules dynamically according to an embodiment. The example of FIG. 3 is an extension of the example of FIG. 2. At time 5, the number of power modules allocated to the dispenser 150A is reduced. For instance, the power module 115H, previously allocated to the dispenser 150A, is deallocated from the d00ispenser 150A (e.g., switchably disconnected from the power bus 140A). The remaining group of power modules 320 (the power modules 115A-G) remain allocated to the dispenser 150A. Thus, the amount of power that is capable of being drawn through the dispenser 150A has been reduced from 250 kW to 218.75 kW. After deallocating the power module 115H from the dispenser 150A, that power module is available to be allocated to a different dispenser (e.g., the dispenser 150B). At time 6, the number of power modules allocated to the dispenser 150B is increased. For instance, the power module 115H is allocated to the dispenser 150B (e.g., switchably connected to the power bus 140B) and is part of the group of power modules 325 allocated to the dispenser 150B (the power modules 115H-L). Thus, the amount of power that is capable of being drawn through the dispenser 150B has been increased from 125 kW to 156.25 kW… the power modules may be allocated across the different dispensers such that each of the dispensers are allocated at least some power modules (assuming that an EV is connected to the dispenser and is ready to accept energy), where the allocation may be on-demand (that is only if an electric vehicle is connected to that dispenser and requesting service). The power module allocation can be dynamically adjusted (either increased or decreased) to a particular dispenser based on a set of one or more factors. The set of factors may include one or more properties of active charging sessions on the dispensers, one or more properties of the dispensers (e.g., the maximum rate of power that can be dispensed by each dispenser, the current rate of power that is being dispensed by each dispenser, the number of dispensers that are requesting to provide charging service, the number of electric vehicle(s) expected to arrive at the dispenser), and load condition information…0053-0055: FIG. 2, for example, the EV 170A is capable of drawing 250 kW and the EV 170B is capable of drawing 150 kW. The request to initiate charging service may indicate the desired amount of power draw… At operation 420, the dispenser determines whether the amount of available power for charging the electric vehicle is enough to meet the requested or determined amount of power draw of the electric vehicle.”
McGrath and Vaughan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McGrath with the aforementioned teachings from Vaughan with a reasonable expectation of success, by adding steps that allow the software to utilize dispensers with the motivation to more efficiently and accurately dispense and analyze charging data [Vaughan 00012].
As per claim 2, McGrath and Vaughan teaches all the limitations of claim 1.
In addition, McGrath teaches:
a scheduling program being configured to run on the computer processor, the scheduling program being configured to schedule charging of the vehicle based on charging requirements of the vehicle and charging requirements of other vehicles coupled to the charging power dispenser chain;McGrath 0022-0030: “the data 62 stored in the control system 60 may include a default charging schedule for the buses 10. That is, based on information of the route 20 and the buses 10 that operate on the route 20, the control system 60 may determine a default charging schedule for the buses 10. The default charging schedule may be any schedule that identifies when each bus 10 in the fleet will be charged. In some embodiments, the default charging schedule may include charging the bus 10 at the beginning or the completion of a route 20. That is, a bus 10 operating on a repeated fixed route may charge at a charging station at the beginning or the end of the route. In some embodiments, the default charging schedule may include charging a bus 10 at every charging station 30 it passes by. In some embodiments, the control system 60 may periodically revise or modify the default charging scheme based on historical data. For example, knowing that a particular bus can travel a certain distance between charges (based on historic miles/KWhr data), the control system 60 may adjust the default charging schedule of the bus to minimize energy consumption cost… the control system 60 may instruct one or more buses 10 to cancel (or delay) a scheduled charging event and continue along its route 20 to the next charging station 30. In some embodiments, the instructions 14 from the control system 60 to the buses 10 may also include operating parameters to extend the range of the buses 10. In some embodiments, the control system 60 may reroute a bus 10 to a charging station 30 that is not along its normal route 20 if the available charge on the bus 10 is not sufficient to safely reach the next charging station 30 along its normal route 20.”
As per claim 3, McGrath and Vaughan teaches all the limitations of claim 1.
In addition, McGrath teaches:
a scheduling program being configured to run on the computer processor, the scheduling program being configured to schedule charging of the vehicle based on charging requirements of the vehicle at a future time;McGrath 0022-0030: “the data 62 stored in the control system 60 may include a default charging schedule for the buses 10. That is, based on information of the route 20 and the buses 10 that operate on the route 20, the control system 60 may determine a default charging schedule for the buses 10. The default charging schedule may be any schedule that identifies when each bus 10 in the fleet will be charged. In some embodiments, the default charging schedule may include charging the bus 10 at the beginning or the completion of a route 20. That is, a bus 10 operating on a repeated fixed route may charge at a charging station at the beginning or the end of the route. In some embodiments, the default charging schedule may include charging a bus 10 at every charging station 30 it passes by. In some embodiments, the control system 60 may periodically revise or modify the default charging scheme based on historical data. For example, knowing that a particular bus can travel a certain distance between charges (based on historic miles/KWhr data), the control system 60 may adjust the default charging schedule of the bus to minimize energy consumption cost… the control system 60 may instruct one or more buses 10 to cancel (or delay) a scheduled charging event and continue along its route 20 to the next charging station 30. In some embodiments, the instructions 14 from the control system 60 to the buses 10 may also include operating parameters to extend the range of the buses 10. In some embodiments, the control system 60 may reroute a bus 10 to a charging station 30 that is not along its normal route 20 if the available charge on the bus 10 is not sufficient to safely reach the next charging station 30 along its normal route 20.”
 As per claim 4, McGrath and Vaughan teaches all the limitations of claim 1.
In addition, McGrath teaches:
a scheduling program being configured to run on the computer processor, the scheduling program being configured to optimize a schedule for charging the vehicle and other vehicles coupled to the charging power dispenser chain;McGrath 0022-0030: “In some embodiments, the control system 60 may periodically revise or modify the default charging scheme based on historical data. For example, knowing that a particular bus can travel a certain distance between charges (based on historic miles/KWhr data), the control system 60 may adjust the default charging schedule of the bus to minimize energy consumption cost…  the control system 60 may keep track of the energy consumption of the charging stations 30 in the geographic area 100. And, based on the received and stored data 12, 32, and 62, the control system 60 may determine the SOC of each bus 10 and the charging stations 30 each bus 10 has access to. The control system 60 may then send instructions 14, 34 to the buses 10 and/or the charging stations 30 to charge the buses 10 in a manner such that the overall energy cost is reduced. For example, at times of high energy cost, the control system 60 may determine if the charging of a bus 10 can be delayed to a time of lower energy cost without sacrificing operational efficiency. If it can, the control system 60 may instruct one or more buses 10 to cancel (or delay) a scheduled charging event and continue along its route 20 to the next charging station 30. In some embodiments, the instructions 14 from the control system 60 to the buses 10 may also include operating parameters to extend the range of the buses 10. In some embodiments, the control system 60 may reroute a bus 10 to a charging station 30 that is not along its normal route 20 if the available charge on the bus 10 is not sufficient to safely reach the next charging station 30 along its normal route 20.”
 As per claim 7, McGrath and Vaughan teaches all the limitations of claim 1.
In addition, McGrath teaches:
a diagnostics program being configured to run on the computer processor, the diagnostics program being configured to determine health of at least one charging power dispenser chosen from the specified charging power dispenser and other charging power dispensers coupled to the charging power dispenser chain; McGrath 0021-0030: “The data 62 stored in the control system 60 may include the prevailing tariff schedule in geographic area 100. Data 62 may also include, among others, information regarding the routes 20, buses 20, drivers, and the passengers. Information regarding the routes 20 may include GPS locations of the different routes 20, bus schedules (bus times along different routes), distance between stops along the route 20, location of charging stations 30 along the routes 20, etc… The control system 60 may receive data from and send instructions to the buses 10 and/or the charging stations 30 in geographic area 100. FIG. 2B illustrates the data received by and the instructions send by control system 60. Each electric bus 10 operating in the geographic area 100 may transmit data 12 to the control system 60. And, each charging station 30 in the geographic area 100 may transmit data 32 to the control system 60… The data 32 transmitted from the charging stations 30 may include details of charging of a bus 10. These details may include, for example, identification of the bus 10 that is being charged, the time of charging, amount of power transferred to the bus 10, amount of time it took to transfer the power, rate of charging, etc. Data 32 from charging stations 30 may also include information concerning the energy storage device 35, such as, the state of charge of the energy storage device 35. In some embodiments, the data may be transmitted real time, while in other embodiments, the data may be transmitted only periodically... the control system 60 may keep track of the energy consumption of the charging stations 30 in the geographic area 100. And, based on the received and stored data 12, 32, and 62, the control system 60 may determine the SOC of each bus 10 and the charging stations 30.”
 As per claim 8, McGrath and Vaughan teaches all the limitations of claim 1.
In addition, McGrath teaches:
 a billing program being configured to run on the computer processor, the billing program being configured to determine an amount of power delivered to the vehicle; McGrath 0019-0029: “That is, the energy cost may change with the total power consumed. For example, total power consumption (per billing cycle) between 20 kilo Watts (kW) and 1 Mega Watt (MW) may be charged at a first rate, between 1-50 MW may be charged at a second rate, and above 50 MW may be charged at a third rate. The energy cost may also change as a function of the rate at which energy is consumed. For example, the cost for 100 kWhr of energy may be higher if this amount of energy were consumed in one unit of time (unit of time=1 minute, 15 minutes, 30 minutes, etc.) than if it were consumed over a longer time period (for example, in two units of time). The utility company 40 may periodically revise the tariff schedule and communicate this revised schedule to authority 50 and other consumers. The tariff schedule may be digitally transmitted to, or a paper copy may be mailed to, the authority 50… the peak rate of energy consumption in a billing cycle may be used to calculate the total energy cost for the entire billing cycle. For example, if once during the billing cycle, the rate of energy consumption was 3 times the average rate for the rest of the billing cycle (for example, multiple buses charging within a 15 minute time window), the total energy cost for the entire billing cycle may be calculated at a higher rate. In such circumstances, the control system 60 may instruct the buses 10 to stagger their charging times so that multiple buses 10 do not charge at the same fifteen minute time window and increase the rate of energy consumption and total energy cost ”
 As per claim 9, McGrath and Vaughan teaches all the limitations of claim 8.
In addition, McGrath teaches:
 wherein the the billing program is further configured to initiate a transaction based on the amount of electrical power delivered to the vehicle; McGrath 0019-0029: “That is, the energy cost may change with the total power consumed. For example, total power consumption (per billing cycle) between 20 kilo Watts (kW) and 1 Mega Watt (MW) may be charged at a first rate, between 1-50 MW may be charged at a second rate, and above 50 MW may be charged at a third rate. The energy cost may also change as a function of the rate at which energy is consumed. For example, the cost for 100 kWhr of energy may be higher if this amount of energy were consumed in one unit of time (unit of time=1 minute, 15 minutes, 30 minutes, etc.) than if it were consumed over a longer time period (for example, in two units of time). The utility company 40 may periodically revise the tariff schedule and communicate this revised schedule to authority 50 and other consumers. The tariff schedule may be digitally transmitted to, or a paper copy may be mailed to, the authority 50… the peak rate of energy consumption in a billing cycle may be used to calculate the total energy cost for the entire billing cycle. For example, if once during the billing cycle, the rate of energy consumption was 3 times the average rate for the rest of the billing cycle (for example, multiple buses charging within a 15 minute time window), the total energy cost for the entire billing cycle may be calculated at a higher rate. In such circumstances, the control system 60 may instruct the buses 10 to stagger their charging times so that multiple buses 10 do not charge at the same fifteen minute time window and increase the rate of energy consumption and total energy cost ”
 Claims 10-14 and 17-20 are directed to the system for performing a similar/same system of claims 1-4 and 7-9 above.  Since McGrath and Vaughan teaches the system, the same art and rationale apply. 
 
 Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150367740 (hereinafter “McGrath”) et al., in view of U.S. PGPub 20170274792 (hereinafter “Vaughan”) et al., in further view of U.S. PGPub 20140379209 to (hereinafter “Matsuda”) et al.
  As per claim 5, McGrath and Vaughan teaches all the limitations of claim 1.
 McGrath and Vaughan may not explicitly teach the following. However, Matsuda teaches:
a diagnostics program being configured to run on the computer processor, the diagnostics program being configured to determine health of the vehicle;Matsuda 0015-0023: “the sensors mounted in the electric vehicle used to detect the physical amount for use in the vehicle body control of the vehicle body control unit, may be utilized in the diagnostic process based on the physical load applied to the vehicle body, which is other than the electric characteristic of the electric component. This can simplify the configuration of the diagnostic system in the electric vehicle. The sensors for the vehicle body control unit are, for example, a driving history sensor, a driving speed sensor, a motor rotational speed sensor, a gear ratio sensor, an acceleration/deceleration sensor, etc. Therefore, for example, it can be determined that there is a high probability of the operation which worsens a degradation of the battery… there is provided a diagnostic system in a vehicle incorporating an electric component, comprising: a detecting section which detects a physical load applied to a vehicle body of the vehicle, which is other than an electric characteristic of the electric component; and a control section which changes a diagnostic operation for the electric component based on the electric characteristic of the electric component such that the diagnostic operation is performed based on the detected physical load applied to the vehicle body.”
McGrath, Vaughan, and Matsuda are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McGrath with the aforementioned teachings from Matsuda and Vaughan with a reasonable expectation of success, by adding steps that allow the software to utilize diagnostic data with the motivation to more efficiently and accurately analyze charging and vehicle data [Matsuda 0015].
 As per claim 6, McGrath and Vaughan teaches all the limitations of claim 1.
McGrath and Vaughan may not explicitly teach the following. However, Matsuda teaches: 
a diagnostics program being configured to run on the computer processor, the diagnostics program being configured to determine health of the power cabinet;Matsuda 0102-0120: “an outside charger which charges the battery unit of the electric vehicle or a host device thereof has a function of diagnosing the electric component. The charger or the host device thereof performs the diagnostic process for the electric component. The charger having such a function will be referred to as a charger with a diagnostic function in the present application.. The charging connector 49 is configured to electrically and communicatively connect a charger 100 with a diagnostic function to the battery unit 60 accommodated in the battery case 80. In other words, the electric motorcycle 1 is configured to include a transmission section (vehicle body control unit 59, a communication line 492, charging connector 49) for transmitting to the charger 100 with a diagnostic function, the information indicative of the electric characteristic of the electric component or the information indicative of the physical load applied to the vehicle body, which are stored in the specified memory (memory 590 of the vehicle body control unit 59), by using the charging connector 49... The charger 100 with a diagnostic function includes a connector 101 which is fittable to the charging connector 49, an attachment plug 102 connected to a socket (plug-in) of a power supply utility of AC 100V or the like, and a communication interface 103 (interface for wireless communication such as wireless LAN or infrared communication, USB (universal serial bus) interface) communicatively coupled to a host device 200 such as a personal computer, a portable communication device or a server. ”
McGrath, Vaughan, and Matsuda are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McGrath with the aforementioned teachings from Matsuda and Vaughan with a reasonable expectation of success, by adding steps that allow the software to utilize diagnostic data with the motivation to more efficiently and accurately analyze charging and vehicle data [Matsuda 0102]. 
 Claims 15-16 are directed to the system for performing a similar/same system of claims 5-6 above.  Since McGrath, Vaughan, and Matsuda teach the system, the same art and rationale apply. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paul; Topon Kumar. Electric Vehicle Charging Scheduling System, .U.S. Patent 9112382 Embodiments of the present invention relate to a charging scheduling system for Electric Vehicles (EVs), Plug-in Electric Vehicles (PEVs), Plug-in Hybrid Electric Vehicles (PHEVs), Battery Electric Vehicles (BEVs), and Hybrid Electric Vehicles (HEVs), and relate to charging scheduling for such vehicles at a charging station, office building, plant, supermarket, coin-parking, or convenience store, for example.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683